Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application umber 17/502,625, filed on October 15, 2021, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022, 02/25/2022 and 07/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receive an itinerary network associated with one or more passengers; and receive the user itinerary change request associated with the itinerary network; a parser configured to: generate an itinerary object associated with the user itinerary change request; and modify the itinerary network based on the itinerary object; and a scheduler configured to: process the modified itinerary network using a topology of the itinerary network to create a plurality of tuples, the plurality of tuples including at least flight tuples and hotel tuples; perform a content search for the plurality of tuples for each of the one or more passengers; and generate feasible itinerary solutions based on results of the content searches.”. This judicial exception is not integrated into a practical application because the recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the steps from practically being performed by a human under mental steps by a human using pen and paper. For example, generate, request and modify in the context of the claim encompasses the user to manually generate an itinerary request and generate the feasible based on the result to the user. This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “database” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 20 amount to no more than mere instructions to apply the exception using a generic computer
component cannot provide an inventive concept.
The limitations of the dependent claims 2-10 and 12-20 further describe the identified abstract idea.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11222088.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11222088.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application No. 17/502625
Patent No. 11222088
1. A system for changing an itinerary based on a user itinerary change request, the system comprising: a processor configured to: receive an itinerary network associated with one or more passengers; and receive the user itinerary change request associated with the itinerary network; a parser configured to: generate an itinerary object associated with the user itinerary change request; and modify the itinerary network based on the itinerary object; and a scheduler configured to: process the modified itinerary network using a topology of the itinerary network to create a plurality of tuples, the plurality of tuples including at least flight tuples and hotel tuples; perform a content search for the plurality of tuples for each of the one or more passengers; and generate feasible itinerary solutions based on results of the content searches.

11. A computer-implemented method for changing an itinerary based on a user change request, the method comprising: receiving, by a processor, an itinerary network associated with one or more passengers; receiving, by the processor, a user itinerary change request associated with the itinerary network; generating, by a parser, an itinerary object associated with the user itinerary change request; modifying, by the parser, the itinerary network based on the itinerary object; processing, by a scheduler, the itinerary network using a topology of the itinerary network to create a plurality of tuples, the plurality of tuples including at least flight tuples and hotel tuples; performing, by the scheduler, a content search for the plurality of tuples for each of the one or more passengers; and generating, by the scheduler, feasible itinerary solutions based on results of the content searches.
1. A system for translating user requests into itinerary solutions, the system comprising: a processor; and a memory coupled to the processor, the memory storing instruction executable by the memory to perform a method comprising: receiving an itinerary request associated with one or more passengers; determining at least two nodes associated with the itinerary request and dependencies between the at least two nodes; combining the at least two nodes into an itinerary network; creating a level matrix for the itinerary network by selecting main nodes from the at least two nodes in the itinerary network and child nodes that depend on the main nodes; constructing a topology of the itinerary network using the level matrix, the topology including an ordered list of the at least two nodes; producing a plurality of tuples using the topology, the plurality of tuples including at least flight tuples and hotel tuples, each tuple of the plurality of tuples being a set of objects associated with a node of the at least two nodes; ascertaining respective feasible itinerary solutions for the one or more passengers using the plurality of tuples and the dependencies between the at least two nodes; ranking the respective feasible itinerary solutions using passenger preferences; and presenting, to at least one of the one or more passengers, a respective itinerary solution of the respective feasible itinerary solutions using the ranking.

11. A computer-implemented method for translating user requests into itinerary solutions, the method comprising: a processor; and a memory coupled to the processor, the memory storing instruction executable by the memory to perform a method comprising: receiving an itinerary request associated with one or more passengers; determining at least two nodes associated with the itinerary request and dependencies between the at least two nodes; combining the at least two nodes into an itinerary network; creating a level matrix for the itinerary network by selecting main nodes from the at least two nodes in the itinerary network and child nodes that depend on the main nodes; constructing a topology of the itinerary network using the level matrix, the topology including an ordered list of the at least two nodes; producing a plurality of tuples using the topology, the plurality of tuples including at least flight tuples and hotel tuples, each tuple of the plurality of tuples being a set of objects associated with a node of the at least two nodes; ascertaining respective feasible itinerary solutions for the one or more passengers using the plurality of tuples and the dependencies between the at least two nodes; ranking the respective feasible itinerary solutions using passenger preferences; and presenting, to at least one of the one or more passengers, a respective itinerary solution of the respective feasible itinerary solutions using the ranking.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 11 does not contain specific limitations as shown in the patent claim 11; however, according to In re Goodman, the application claim 11 is generic to the species of information covered by claim 11 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11-12 and  17 are rejected under 35 USC 102(a)(1) as being anticipated by Mandelbaum (US 20110307280 A1) (hereinafter Mandelbaum).
As per claims 1 and 11, Mandelbaum discloses receive an itinerary network associated with one or more passengers [FIG. 11 illustrates an exemplary graphical user interface (GUI) for providing user inputs to create a new trip according to various embodiments of the invention. More particularly, this GUI may be used to enter user inputs into various embodiments of the invention to identify, schedule and/or book an itinerary, paragraph 103]; and receive the user itinerary change request associated with the itinerary network [the user may select the appointment on a traveler's calendar and initiate a new travel itinerary or change to an existing itinerary that is associated with the appointment. This may be accomplished by, for example, right clicking on the appointment and selecting an item that in turn causes the appointment (or relevant information associated therewith) to be "pushed" for processing of an itinerary, paragraph 51]; a parser configured to: generate an itinerary object associated with the user itinerary change request [generating new travel itineraries from existing booked itineraries, based on changes to the initial origin or ultimate destination. Such embodiments may determine changes in fares, schedules and/or fees, paragraph 40]; and modify the itinerary network based on the itinerary object [the user can modify one or more items on the travel itinerary prior to or after booking, paragraph 45]; and a scheduler configured to: process the modified itinerary network using a topology of the itinerary network to create a plurality of tuples, the plurality of tuples including at least flight tuples and hotel tuples [an exemplary graphic user interface ("GUI") of a traveler's profile including supplier frequent traveler accounts, status and preferences, paragraph 112]; perform a content search for the plurality of tuples for each of the one or more passengers [a graphic user interface of user search inputs, Fig. 11]; and generate feasible itinerary solutions based on results of the content searches [FIG. 6 illustrates an exemplary graphic user interface ("GUI") that may be used to present the user with a complete itinerary, paragraph 111].

As per claims 2 and 12, Mandelbaum discloses wherein the flight tuples include at least a departure data, a departure time, an arrival date, and an arrival time; and wherein the hotel tuples include at least a check-in date, a check-in time, a check-out date, and a check-out time [Fig. 6, a graphic user interface of a travel itinerary].


As per claims 7 and 17, Mandelbaum discloses wherein the user itinerary change request is provided via at least one of: a natural language, a typed text, and a selection of preexisting options [Fig. 6, a graphic user interface of a travel itinerary].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 USC 103(a) as being unpatentable over Mandelbaum (US 20110307280 A1) (hereinafter Mandelbaum) in view of Lettovsky et al. (US 20060106655 A1) (hereinafter Lettovsky).
As per claims 8 and 18, the rejection of claim 8 is incorporated by claim 1 above. However Mandelbaum does not disclose wherein the user itinerary change request is further associated with a group of passengers. On the other hand, Lettovsky discloses wherein the user itinerary change request is further associated with a group of passengers [The travel organizer can then permit distribution of the respective itineraries to the travelers who can then modify their itineraries, if desired, such as is illustrated in FIG. 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mandelbaum teachings of generating a travel itinerary i.e. air itinerary, between an initial origin and an ultimate destination for reserving, booking and selling a travel service to a traveler into Lettovsky’s teaching of coordinating outbound and inbound itineraries for travelers departing from different origins and traveling to the same destination Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Mandelbaum into the teaching of Lettovsky because one ordinary skill in the art would have been motivated to use such a motivation for the purpose of improving the automatically building and displaying the travel itinerary for a traveler including a set of travel segments obtaining a traveler door-to-door from the initial origin to the ultimate destination.



Allowable Subject Matter
Claims 3-6, 9-10, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 3-6, 9-10, 13-16 and 19-20 is that the prior arts of record do not teach or suggest wherein the itinerary network comprises two or more nodes and dependencies between the two or more nodes, the two or more nodes being selected from a group of: an origin city, a destination city, a hotel, a date, a time, an airline, and a connection between flights; wherein the topology of the itinerary network comprises at least an ordered list of the two or more nodes; wherein the scheduler is further configured to create an adjacency matrix of the modified itinerary network based on a classification of the two or more nodes based on the dependencies between the two or more nodes; wherein the scheduler is further configured to create a level matrix of the modified itinerary network by selecting main nodes and child nodes that depend on the main nodes from the two or more nodes in the modified itinerary network and wherein the topology is based on the level matrix; wherein the scheduler is further configured to: partition, for each of the one or more passengers, the flight tuples into one or more disjoint partition subsets, the disjoint partition subsets determined based on a property of interest; and perform the content search for each disjoint partition subset of the flight tuples and for each of the hotel tuples; wherein the scheduler is further configured to perform the content search across all disjoint partition subsets for all passengers.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 20, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167